Citation Nr: 0622316	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left arm.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left deltoid area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968 with combat service in the Republic of Vietnam.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an August 2005 decision, the Board denied higher 
disability evaluations for the veteran's PTSD and residuals 
of shell fragment wounds.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2006, the Court granted a joint 
motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for further action consistent 
with the joint motion. 


REMAND

With respect to the veteran's claim for a higher initial 
evaluation for PTSD, the Board notes that the most recent, 
pertinent medical evidence of record is the report of a VA 
examination dated in April 2003.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last psychiatric 
examination, the Board is of the opinion that he should be 
afforded a new examination addressing the severity of his 
service-connected PTSD.  

In the joint motion, the parties agreed that the veteran 
should be afforded a VA examination to determine whether any 
metallic fragments are retained in muscle tissue, whether 
there is any muscle injury, and to identify any involved 
muscle groups.  

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C, for 
the following actions:  

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  Any indicated studies must be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folders were 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  In particular, 
the examiner should indicate which, if 
any, of the following are manifestations 
of the veteran's PTSD:  

a)  suicidal ideation; 
b)  obsessional rituals which 
interfere with routine activities; 
c)  intermittently illogical, 
obscure, or irrelevant speech; 
d)  near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately and effectively; 
e)  impaired impulse control (such 
as unprovoked irritability with 
periods of violence); 
f)  spatial disorientation; 
g)  neglect of personal appearance 
and hygiene;
h) difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
i)  inability to establish and 
maintain effective relationships;
j)  gross impairment in thought 
processes or communication; 
k)  persistent delusions or 
hallucinations;
l)  grossly inappropriate behavior; 
m)  persistent danger of hurting 
self or others; 
n)  intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); 
o)  disorientation to time or place; 
and 
p)  memory loss for names of close 
relatives, own occupation, or own 
name.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable. 

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all current 
residuals of the shell fragment wounds of 
the veteran's left arm, left shoulder and 
left deltoid area.  Any indicated studies 
must be performed, and the claims folders 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims folders 
were reviewed.  

The examiner should describe the residual 
scars and any symptoms and functional 
impairment associated with the scars.  In 
addition, the examiner should indicate 
whether the veteran presently has any 
retained foreign bodies resulting from 
his inservice injuries as well as 
identify with specificity any muscle 
group or groups affected by each 
individual shell fragment wound.  

For each muscle group affected or 
neurological manifestation identified, 
the examiner should comment on any 
functional impairment associated with the 
muscle and/or nerve injury.  In addition, 
the examiner should provide an opinion 
concerning the impact of the shell 
fragment wound residuals on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before returning the case to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


